                                          Case 5:21-cv-00552-VKD Document 23 Filed 09/01/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     EVA HANGARTNER,                                     Case No. 21-cv-00552-VKD
                                                         Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                  v.                                         SETTLEMENT
                                  10

                                  11     THE BOARD OF TRUSTEES OF THE                        Re: Dkt. No. 22
                                         LELAND STANFORD JUNIOR
                                  12     UNIVERSITY, et al.,
Northern District of California
 United States District Court




                                                         Defendants.
                                  13

                                  14

                                  15           The Court having been informed that the parties have settled this dispute, all previously

                                  16   scheduled deadlines and appearances are vacated.

                                  17           On or before September 30, 2021, the parties shall file a stipulated dismissal pursuant to

                                  18   Fed. R. Civ. P. 41(a)(1).

                                  19           If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  20   2, 5th Floor, 280 South First Street, San Jose, California 95113 on October 12, 2021 at 10:00

                                  21   a.m. and show cause, if any, why the case should not be dismissed pursuant to Fed. R. Civ. P.

                                  22   41(a). Additionally, the parties shall file a statement in response to this Order to Show Cause no

                                  23   later than October 5, 2021 advising as to (1) the status of the activities of the parties in finalizing

                                  24   settlement; and (2) how much additional time, if any, is requested to finalize the settlement and

                                  25   file the dismissal.

                                  26           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                  27

                                  28
                                          Case 5:21-cv-00552-VKD Document 23 Filed 09/01/21 Page 2 of 2




                                   1   vacated and the parties need not file a statement in response to this Order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: September 1, 2021

                                   4
                                                                                                    VIRGINIA K. DEMARCHI
                                   5                                                                United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
